Citation Nr: 0522038	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for the service-
connected perforation of the right maxillary sinus with 
sinusitis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to September 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the RO.  

In June 2004, the Board remanded this case for additional 
evidentiary development.  

In June 2004, the Board also noted that the veteran had 
expressed a desire to reopen a previously denied claim of 
service connection for post-traumatic stress disorder to the 
RO.  The matter was referred to the RO for appropriate 
action.  

However, the Board is unable to find evidence that any 
subsequent action was taken by the RO with respect to this 
claim.  Therefore, this matter is once again referred to the 
RO.  

In an August 2003 rating decision, the RO denied the claims 
of service connection for otitis media and chronic 
bronchitis, both as secondary to the service-connected 
perforation of the right maxillary sinus with sinusitis.  

The veteran did not subsequently express disagreement with 
that decision.  Thus, these matters are not presently before 
the Board.  



FINDING OF FACT

The service-connected perforation of the right maxillary 
sinus with sinusitis is shown to be manifested by a 
disability picture that more nearly approximates that of 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge.  



CONCLUSION OF LAW

The criteria for the assignment of an increased disability 
rating of 30 percent, but no more, for the service-connected 
perforation of the right maxillary sinus with sinusitis have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.97 including Diagnostic Code 6513 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have now been satisfied in this case.  In this regard, the 
Board notes evidence development letters dated in November 
2003 and December 2004 in which the RO advised the veteran of 
the type of evidence necessary to substantiate his claim.  

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board notes that the notice letters 
provided to the veteran were provided by the AOJ prior to the 
most recent transfer of his case to the Board, and the 
content of that notice full complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and Supplemental Statements of the Case were 
issued to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

In this regard, the Board notes that this case was remanded 
June 2004 so that additional treatment records could be 
obtained and associated with the claims folder.  

The record reflects that these records have since been 
obtained by the RO.  The record also reflects that the 
veteran underwent VA sinus examinations in August 2000 and 
April 2003.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



Factual Background

In a March 1996 rating decision, the RO granted service 
connection for the residuals of a perforation of the right 
maxillary sinus.  It was noted that, during service, the 
veteran underwent a tooth extraction that resulted in a 
perforation of the right maxillary sinus.  The RO assigned a 
non compensable disability rating under the criteria of 
Diagnostic Code (DC) 6513.  

In a March 1997 rating decision, the RO granted an increased 
evaluation of 10 percent under DC 6513 for the service-
connected perforation of the right maxillary sinus with 
chronic sinusitis.  

In July 2000, the RO received a statement from the veteran in 
which he indicated that he was seeking an increased rating 
for his service-connected sinusitis.  

The RO also received a July 2000 letter from the veteran's 
private physician, Dr. J.W., who noted that the veteran 
suffered from chronic sinusitis, which required him to take 
antihistamines, decongestants, and antibiotics on a daily 
basis.  It was further noted that he experienced frequent 
infections and chronic congestion.  

In support of his claim, the veteran subsequently submitted 
medical records from Dr. J.W.  These records show that, in 
February 1998, the veteran complained of headaches, which the 
physician found to be of an "allergy sinus stress type."  

Thereafter, in January 1999, the veteran complained of having 
severe head congestion with headaches and fever.  Examination 
revealed a very inflamed pharynx and nasal stuffiness.  The 
examiner noted an impression of acute sinusitis with serious 
otitis.  

The RO subsequently obtained VA outpatient clinical records, 
which show that the veteran complained of headaches in June 
1999 and December 1999.  These records are otherwise negative 
for any complaints or treatment related to sinusitis.  

In August 2000, the veteran underwent a VA sinus examination.  
The veteran reported experiencing headaches and problems with 
drainage.  A CAT scan done immediately prior to the 
examination showed his sinuses to be clear.  

The examination of the external nose and vestibule was 
normal.  The septum was found to be midline, and the 
turbinates, meati, and floor of the nose were found to be 
normal.  An examination of the internal nasal mucosa revealed 
changes consistent with smoking.  

The examiner noted a diagnosis of remote history of oral 
antra fistula with no evidence of acute or chronic maxillary 
sinusitis at this time.  The examiner also noted the 
veteran's symptoms were probably secondary to smoking.  

A clinical record dated in February 2002 shows that the 
veteran was treated by Dr. J.W. after complaining of a 
headache, fever, chills, and cough.  It was noted that the 
veteran's wife was present, and that she had reported that he 
was too achy to get out of bed the previous day.  

The examination revealed that the pharynx was markedly 
inflamed with drainage, and that the tympanums were both dull 
and slightly pink.  It was also noted that swelling was 
present under both eyes.  The examiner indicated a diagnosis 
of acute sinusitis, and the veteran was given a prescription 
for antibiotics.  

In a subsequent clinical record dated in January 2003, Dr. 
J.W. again prescribed antibiotics to the veteran, but it was 
noted that they were for upcoming dental surgery.  It was 
further noted, however, that the veteran had chronic sinus 
problems and was experiencing a great deal of drainage.  

In a November 2002 letter, Dr. J.W. indicated that he saw the 
veteran in his office approximately six to eight times a year 
for various problems, but primarily for chest pain and 
chronic sinusitis.  It was noted that the veteran had been 
seen many times for what started out as a sinus infection, 
but spread to the ears to cause otitis media and to the chest 
to cause chronic bronchitis.  

The physician noted that he understood the role of the 
veteran's smoking in causing his condition, but also believed 
that it was due to exposure to Agent Orange.  

In a subsequent February 2003 record, Dr. J.W. noted that the 
veteran was complaining of nausea and a severe cough.  The 
veteran also reported fullness in his ears and drainage in 
his throat.  The examiner noted a diagnosis of acute 
sinusitis, otitis.  The veteran was given several 
prescriptions, including one for antibiotics.  

In April 2003, the veteran underwent another VA examination.  
It was noted that a CT scan done just prior to the 
examination was completely normal in the sinus and nose 
areas.  An examination of the external nose and vestibule was 
normal, and the septum was found to be midline.  The 
turbinates, meati, and floor of the nose were also found to 
be normal.  

The examiner indicated that the internal nasal mucosa 
revealed typical signs of heavy tobacco usage.  The examiner 
noted diagnoses of remote history of sinus infection, changes 
referable to heavy smoking and no evidence of acute or 
chronic nose or sinus disease.  

A subsequent February 2004 clinical records from Dr. J.W 
reflects that the veteran complained that his sinuses flared 
up about "99% of the time," and that he felt like he could 
barely breathe.  The physician noted an assessment of chronic 
sinusitis.  


Analysis

The veteran is seeking an increased rating for his service-
connected perforation of the right maxillary sinus with 
sinusitis.  He essentially contends that the disability is 
more severe than is contemplated by the 10 percent disability 
rating currently assigned.  

The Board notes that, during the pendency of this appeal, the 
RO denied service connection for otitis media and chronic 
bronchitis, both as secondary to the service-connected 
perforation of the right maxillary sinus with sinusitis, in 
an August 2003 rating decision.  The veteran did not appeal 
that decision.  Therefore, the Board does not have 
jurisdiction over these claims.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's disability is currently evaluated as 10 percent 
disabling by analogy to 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6513, chronic maxillary sinusitis.  

Under the rating criteria for sinusitis (Codes 6510 through 
6514), a 10 percent rating is in order for sinusitis with one 
or two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

Sinusitis warrants a 30 percent rating when the evidence 
demonstrates three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

Following radical surgery with chronic osteomyelitis or, near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
warranted. Notes specify that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2004).  

Having reviewed the complete record, the Board finds that the 
service-connected symptomatology more closely approximates 
the rating criteria supporting the assignment of a 30 percent 
rating under DC 6513.  

Although the veteran's sinusitis was apparently inactive when 
he underwent VA examinations during the pendency of this 
period, the Board notes that his private treatment records 
dated in 2002 and 2003 reflect several episodes of sinusitis 
occurring during a 12-month period that required treatment by 
a physician and the use of antibiotics.  Notations contained 
in these records also suggest that the veteran's 
symptomatology was of such severity as to require bed rest.  

The Board recognizes that the criteria for DC 6513 specify 
that a 30 percent rating is warranted for prolonged 
antibiotic treatment lasting four to six weeks, and that it 
is not clear from his treatment records how long the veteran 
took the antibiotics that were prescribed for his sinusitis 
episodes.  

However, the Board believes that the sinusitis episodes have 
been shown to be of sufficient severity and frequency so as 
to more closely approximate the criteria for a 30 percent 
rating under 6513, rather than for a 10 percent rating under 
those criteria.  

The Board further finds that the preponderance of the 
evidence is against granting an increased rating of 50 
percent under the criteria of DC 6513 because his service-
connected sinusitis has not been shown to be manifested by 
chronic osteomyelitis with the need for radical surgery.  

Furthermore, these records do not establish that he 
experiences near constant sinusitis.  In this regard, the 
Board notes that, although it was noted in a February 2004 
clinical record that the veteran described his sinuses as 
being flared-up "99% of the time", numerous clinical 
records from Dr. J.W. during the period from 2002 to 2004 are 
negative for any evidence of active sinusitis.  

Furthermore, VA examinations conducted in August 2000 and 
April 2003 are also negative for any evidence of active 
sinusitis.  Therefore, the Board finds that the evidence does 
not establish that the veteran experiences near constant 
sinusitis so as to warrant a 50 percent rating under DC 6513.  

In summary, the Board finds that the veteran's symptomatology 
more closely approximates the rating criteria supporting the 
assignment of a 30 percent rating, but no more, for the 
service-connected perforation of the right maxillary sinus 
with sinusitis.  



ORDER

An increased evaluation of 30 percent for the service-
connected perforation of the right maxillary sinus with 
sinusitis is granted, subject to the regulations governing 
the payment of VA monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


